GDhALDC.MANN

                                              June 15, 1939


Honorable Walter C. Woodward
Life Insurance Ccmmissioner and
Chairman of the hoard
Board of Insurance Ccmmissioners
Austin, Texas

Dear Sir:                          OpinionNo. O-647.
                                   pep Disposition of oertain fees ool-
                                        leoted uiiderArticle 3020, as
                                        emended bythe 46th Legislature;
                                        S-B. ao..404.

       we have for aeknodedgment your letter of June 6th, 1939. It ap
pears from your letter that Article 3920, as amended by the 46th Legis-
lature, in Senate Bill No. 404, provides for the oolleotion of certain
fees by the Board of Insuranoe Commissioners, and until August 31, 1939,
appropriates such fees "to 'theuse and benefit of the Eoard of Insurance
Ccsmnissionerstobe used in the payment of salaries and other expenses
arising out of and in connection with the examination of insurance ccmpan-
ies and/or the licensing of insurance companies and investigations of
violations of the IznsuranoeLaws of this 2tate.q

       You advise that the Board has several special funda out of which is
paid the cost of examination of insurance companies, certain expensesin
connection with licensing insuranoe companies, and the oost of invemtigat-
ing the violation of Insurance Laws, and you ask the opinion of this
Department upon the question whether the fees collected under Article 392l
may be deposited bythe Board in any of these special funds decided upon:
by it and dislmrsed from such special funds in oarxying out the provisions
of the Article.

       You are advised that it is the opinion of this Department that the
fees collected under Article 3920 should be deposited in a special fund to
be maintained for the purposes specified in Smate,Bill No. 404, and that
moneys from this special fund may be transferred by the Board of Insurance
Commissioners from time to time, as in ifs discretion appears neoessary,
to supplement the funds available in the other special funds maintained
for the purposes of defraying the cost of examination of insuranae ocm-
panics, defraying the expenses in connection with licensing of insurance
oompanies, and defraying expenses inaident to the investigation of the
violation of inaurenae laws.

      .So far as the use of these moneys to defray the expenses of exam-
ining insurance companies is concerned, it does not appear that it is the
intention of the Legislature to amend Article 4690, as amended, so as to
relieve the insurance companies examined, to the extent of the fees
Honorable bklter C. Woodward, Page 2 (O-847)



available under Article 3920, from the payment of assessments for the
expenses of examinations sufficient to meet all of the expenses and
disbursements necessary to comply with the provisions of the laws of
Texas relating to such'exandnations of insurance companies. Tt would
therefore seem that the use of the fees under Article 3920 should b-s
limited to expenses not properly chargeable to and collectible from
insurance companies by assessment under the provisions.of Article 4690.

       This is not to say that the fees collected under Article 3920
may not be used for the purpose of defraying examination expense, but
merely to require that the use of such fees collected under and by
virtue of Article 3920 shall not relieve the insurance company from
the duty of reimbursing the .fundby the assessment required to be
levied and collected by Articld',4690.
             ,. ','.
                                        Yours very truly
                   ‘
                                    ATTORREYGEWEFZU OF TEXAS

     ~. .'                                     :," By /s/:R.W. Fairchild

                                                                            R. W-Fairchild
                                                                                 Assistent
             1.
RWF;PBP:egu ~'                                                            ..'

APPRovEDI
/s/Gerald C. k~nn                                                                    APPROVED
ATTORNEY GEEERAL OF TEXAS         IT '~                                         'Opinion.
                                                                                        Cof-ti~ttee
                                                                                   'ByCOB
       "                                                                             Chairman'




                            ~.’




                                  .,‘..            .   .


                                          ,,                  .~




                                                       :.,~        ,.~.          ~.,~




                                                       ,..




                    ;. .:                      :